DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: TRANSMITTING FEEDBACK FOR DATA TRANSMISSION THROUGH A SIDELINK.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-8 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “a minimum processing time for PSFCH transmission” in line 4. It is unclear whether or not it is referring to “the minimum processing time for the PSFCH transmission” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 8 recites “a minimum processing time for PSFCH transmission” in line 4. It is unclear whether or not it is referring to “the minimum processing time for the PSFCH transmission” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 17 recites “a minimum processing time for PSFCH transmission” in line 4. It is unclear whether or not it is referring to “the minimum processing time for the PSFCH transmission” in claim 11. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 18 recites “a minimum processing time for PSFCH transmission” in line 4. It is unclear whether or not it is referring to “the minimum processing time for the PSFCH transmission” in claim 11. For the purpose of examination, examiner will interpret the claim as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Intel Corporation, "Physical layer procedures for NR V2X sidelink communication", 3GPP TSG RAN WG1 Meeting #97, May 13-17, 2019, R1-1906799, 14 pages, hereinafter “Intel”).

Regarding claim 1, Intel discloses a method performed by a terminal for feeding back a hybrid automatic repeat request (HARQ) in a communication system [see sections 1-4; a method performed by a UE for HARQ feedback in a communication system], the method comprising: 
generating HARQ feedback information for data that is scheduled for the terminal in at least one slot [see sections 2.2-2.3, Fig. 2-3; generating HARQ feedback for transport block (TB) in PSFCH, wherein PSFCH is allocated in at least one slot]; 
determining a transmission timing of the HARQ feedback information based on a minimum processing time for transmission of a physical sidelink feedback channel (PSFCH) of the terminal [see section 2.2; determining a transmission timing of the HARQ feedback based on a minimum processing time for transmission of PSFCH]; and 
transmitting the HARQ feedback information based on the determined timing [see sections 2.2, Fig. 2; transmitting the HARQ feedback in PSFCH based on the determined timing], 
wherein the minimum processing time for the PSFCH transmission is determined based on at least one of a subcarrier spacing, a configuration of a resource pool, or a time interval between a PSSCH and the PSFCH [see section 2.2; configuring the minimum processing time between PSSCH reception and corresponding PSFCH transmission, wherein the processing times are denoted as NS2F as number of symbols after the end of PSSCH and start of corresponding PSFCH, this value is similar to N1. Note, that N1 is currently a function of a subcarrier spacing, and therefore NS2F is different in different configurations]. 

Regarding claim 2, Intel discloses wherein the minimum processing time for the PSFCH transmission is determined based on whether the configuration for the resource pool is a configuration for unicast transmission or a configuration for groupcast transmission [see section 2.2; the processing times are denoted as NS2F as number of symbols after the end of PSSCH and start of corresponding PSFCH, this value is similar to N1, however it may be larger to support concurrent unicast/groupcast processes at the UE]. 

Regarding claim 3, Intel discloses wherein the minimum processing time for the PSFCH transmission is determined based on a last symbol of the PSSCH and a first symbol of the PSFCH [see section 2.2; the processing times are denoted as NS2F as number of symbols after the end of PSSCH and start of corresponding PSFCH]. 

Regarding claim 4, Intel discloses wherein the transmitting of the HARQ feedback information comprises: in case that a plurality of PSFCHs are to be transmitted, determining a PSFCH to be transmitted among the plurality of PSFCHs, based on a sequence of PSSCHs corresponding to the plurality of PSFCHs [see section 2.3; for groupcast with NACK-only reporting (Option 1), the feedbacks from group members are sent in the same resource with the same sequence in SFN manner]. 

Regarding claim 6, Intel discloses wherein the transmitting of the HARQ feedback information comprises, in case that a plurality of PSFCHs are to be transmitted, determining a PSFCH to be transmitted based on at least one of a number of HARQ feedback bits of each PSFCH or information on whether the PSFCH is feedback transmission for groupcast transmission [see section 2.3; For groupcast with NACK-only reporting (Option 1), the feedbacks from group members are sent in the same resource with the same sequence in SFN manner. For groupcast with ACK and NACK reporting (Option 2), UE ID within a group is utilized to determine a frequency resource for PSFCH transmission of particular UE].

Regarding claim 10, Intel discloses wherein a frequency band of the PSFCH is configured to be larger than a frequency band of the PSSCH [see section 2.3, Fig. 3-4; a frequency band of the PSFCH is larger than a frequency band of the PSSCH]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 9, 11-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Huang et al. (US 2020/0205166 A1, hereinafter “Huang”).

Regarding claim 11, Intel discloses a terminal for feeding back a hybrid automatic repeat request (HARQ) in a communication system [see sections 1-4; a UE for HARQ feedback in a communication system], the terminal configured to: 
generate HARQ feedback information for data that is scheduled for the terminal in at least one slot [see sections 2.2-2.3, Fig. 2-3; generating HARQ feedback for transport block (TB) in PSFCH, wherein PSFCH is allocated in at least one slot], 
determine a transmission timing of the HARQ feedback information based on a minimum processing time for transmission of a physical sidelink feedback channel (PSFCH) of the terminal [see section 2.2; determining a transmission timing of the HARQ feedback based on a minimum processing time for transmission of PSFCH], and 
transmit, via the transceiver, the HARQ feedback information based on the determined transmission timing [see sections 2.2, Fig. 2; transmitting the HARQ feedback in PSFCH based on the determined timing], 
wherein the minimum processing time for the PSFCH transmission is determined based on at least one of a subcarrier spacing, configuration of a resource pool, or a time interval between a PSSCH and a PSFCH [see section 2.2; configuring the minimum processing time between PSSCH reception and corresponding PSFCH transmission, wherein the processing times are denoted as NS2F as number of symbols after the end of PSSCH and start of corresponding PSFCH, this value is similar to N1. Note, that N1 is currently a function of a subcarrier spacing, and therefore NS2F is different in different configurations]. 
Intel does not explicitly disclose the terminal comprising a transceiver and a controller.
However, Huang teaches a UE comprising a transceiver and a controller [see Fig. 3, para. 36, 438-440; transceiver 314 and control circuit 306].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE comprising a transceiver and a controller”, as taught by Huang, into the system of Intel so that it would perform one or more sidelink transmissions on a plurality of carriers [see Huang, para. 6].

Regarding claim 12, Intel discloses wherein the minimum processing time for the PSFCH transmission is determined based on whether the configuration for the resource pool is a configuration for unicast transmission or a configuration for groupcast transmission [see section 2.2; the processing times are denoted as NS2F as number of symbols after the end of PSSCH and start of corresponding PSFCH, this value is similar to N1, however it may be larger to support concurrent unicast/groupcast processes at the UE]. 

Regarding claim 13, Intel discloses wherein the minimum processing time for the PSFCH transmission is determined based on a last symbol of the PSSCH and a first symbol of the PSFCH [see section 2.2; the processing times are denoted as NS2F as number of symbols after the end of PSSCH and start of corresponding PSFCH]. 

Regarding claim 14, Intel discloses wherein the terminal is configured to, in case that a plurality of PSFCHs are to be transmitted, determine a PSFCH to be transmitted among the plurality of PSFCHs, based on a sequence of PSSCHs corresponding to the plurality of PSFCHs [see section 2.3; for groupcast with NACK-only reporting (Option 1), the feedbacks from group members are sent in the same resource with the same sequence in SFN manner]. 

Regarding claims 5 and 15, Intel discloses wherein the terminal is configured to, in case that a plurality of PSFCHs are to be transmitted: determine transmission powers of the PSFCHs; and adjust the transmission powers of the PSFCHs [see section 4.3; Assuming PSCCH and PSFCH coverage should match, when PSCCH is power controlled, PSFCH may also be power controlled. Groupcast power control for PSFCH would need another mechanism of pathloss calculation based on SL-RSRP measurement and signalled TX power]. 
Intel does not explicitly disclose adjust the transmission powers of the PSFCHs “according to a preconfigured ratio in case that a sum of the transmission powers of the PSFCHs exceeds a maximum available power of the terminal.”
However, Huang teaches in case that a plurality of PSFCHs are to be transmitted: determine transmission powers of the PSFCHs; and adjust the transmission powers of the PSFCHs according to a preconfigured ratio in case that a sum of the transmission powers of the PSFCHs exceeds a maximum available power of the terminal [see Fig. 9, para. 368-387].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “in case that a plurality of PSFCHs are to be transmitted: determine transmission powers of the PSFCHs; and adjust the transmission powers of the PSFCHs according to a preconfigured ratio in case that a sum of the transmission powers of the PSFCHs exceeds a maximum available power of the terminal”, as taught by Huang, into the system of Intel so that it would perform one or more sidelink transmissions on a plurality of carriers [see Huang, para. 6].

Regarding claim 16, Intel discloses wherein the terminal is configured to, in case that a plurality of PSFCHs are to be transmitted: determine a PSFCH to be transmitted based on at least one of a number of HARQ feedback bits of each PSFCH or information on whether the PSFCH is feedback transmission for groupcast transmission [see section 2.3; For groupcast with NACK-only reporting (Option 1), the feedbacks from group members are sent in the same resource with the same sequence in SFN manner. For groupcast with ACK and NACK reporting (Option 2), UE ID within a group is utilized to determine a frequency resource for PSFCH transmission of particular UE].

Regarding claims 9 and 19, Intel discloses wherein a PSFCH corresponding to unicast transmission is transmitted and a PSFCH corresponding to groupcast transmission is transmitted, in case that a plurality of PSFCHs are transmitted for PSSCHs transmitted from different terminals [see section 2.3, Fig. 3-4; a PSFCH corresponding to unicast transmission is transmitted and a PSFCH corresponding to groupcast transmission is transmitted]. 
Intel does not explicitly disclose a PSFCH corresponding to unicast transmission is transmitted “prior to” a PSFCH corresponding to groupcast transmission.
However, Huang teaches a PSFCH corresponding to unicast transmission is transmitted prior to a PSFCH corresponding to groupcast transmission [see para. 373; priority of unicast sidelink transmission is higher and/or more important than groupcast sidelink transmission].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a PSFCH corresponding to unicast transmission is transmitted prior to a PSFCH corresponding to groupcast transmission”, as taught by Huang, into the system of Intel so that it would perform one or more sidelink transmissions on a plurality of carriers [see Huang, para. 6].

Regarding claim 20, Intel discloses wherein a frequency band of the PSFCH is configured to be larger than a frequency band of the PSSCH [see section 2.3, Fig. 3-4; a frequency band of the PSFCH is larger than a frequency band of the PSSCH]. 

Allowable Subject Matter
Claims 7-8 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2020/0295883 A1), see para. 128, 137, discloses determining a first region for selecting resources related to transmission of sidelink information, and adjusting the first region to a second region based on information related to sidelink HARQ feedback. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469